Hastings, J.
Petitioner, Allen Bestmann, has appealed the order of the district court which denied his application for a writ of habeas corpus.
In his appeal Bestmann charges that there was a lack of sufficient minimum contact by him with the State of Minnesota, the demanding state, to constitute his actions a violation of the criminal law of that state and that the *759extradition documents on their face were insufficient to support the issuance of a warrant of extradition.
However, the errors claimed by Bestmann require an examination of the bill of exceptions. No such bill has been filed with this court, and we therefore are unable to give consideration to the errors assigned. Taylor v. Wallesen, 222 Neb. 411, 384 N.W.2d 270 (1986).
The judgment is affirmed.
Affirmed.